Exhibit (10) (xi)
     This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is
entered into as of July 8, 2010 by and among COOPER TIRE & RUBBER COMPANY, a
Delaware corporation (“Cooper”), MAX-TRAC TIRE CO., INC., an Ohio corporation
(“Max-Trac” and together with Cooper, collectively, “Borrowers”), BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, and the Lenders party hereto.
Recitals
     A. The Borrowers, the Lenders and the Administrative Agent are party to
that certain Loan and Security Agreement, dated as of November 9, 2007, (as such
agreement may be amended, restated, or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which the Lenders have agreed to make certain
loans and extend certain other financial accommodations to the Borrower as
provided therein. Terms defined in the Loan Agreement, where used in this
Amendment, shall have the same meanings in this Amendment as are prescribed by
the Loan Agreement.
     B. The Borrowers have requested that the Issuing Bank and Required Lenders
amend certain terms of the Loan Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the terms and conditions contained
herein, and of any loans or financial accommodations heretofore, now, or
hereafter made to or for the benefit of the Borrowers by the Lenders, it hereby
is agreed as follows:
ARTICLE 1
AMENDMENT TO LOAN AGREEMENT
     Section 1.1 Amendment. The defined term “Letter of Credit Subline” located
in Section 1.1 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:
               “Letter of Credit Subline: $75,000,000.”
ARTICLE 2
MISCELLANEOUS
     Section 2.1 Conditions to Effectiveness. This Amendment shall become
effective upon satisfaction or waiver of the following conditions precedent, as
determined by the Administrative Agent in its sole discretion:

  (a)   this Amendment shall have been duly executed and delivered by the
Administrative Agent, Borrowers, Issuing Bank and Required Letters; and     (b)
  all representations and warranties of the Borrowers contained herein shall be
true and correct in all aspects.

     Section 2.2 Representations, Warranties, and Covenants of the Borrowers.
Each Borrower hereby represents and warrants that as of the date of this
Amendment and after giving effect hereto (a) no event has occurred and is
continuing which, after giving effect to this Amendment, constitutes a Default
or an Event of Default, (b) the representations and warranties of such Borrower
contained in the Loan Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof to the same extent
as though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(c) the execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of the Loan Agreement, as amended by this
Amendment, are within such Borrower’s corporate powers and have been duly
authorized by all necessary action, (d) this Amendment and the Loan Agreement,
as amended by this Amendment, are legal, valid, and binding obligations of such
Borrower enforceable against such Borrower in accordance with their terms, and
(e) the execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of the Loan Agreement, as amended by this
Amendment, do not require the consent of any Person (other than that which has
been obtained) and do not contravene the terms of such Borrower’s Organic
Documents, any Restrictive Agreement or any other indenture, agreement, or
undertaking to which such Borrower is a party or by which such Borrower or any
of its property is bound.

- 1 -



--------------------------------------------------------------------------------



 



     Section 2.3 Reference to and Effect on the Loan Agreement. Except as
expressly provided herein, the Loan Agreement and all other Loan Documents shall
remain unmodified and in full force and effect and are hereby ratified and
confirmed. The execution, delivery, and effectiveness of this Amendment shall
not operate as a waiver or forbearance of (a) any right, power, or remedy of the
Lenders under the Loan Agreement or any of the other Loan Documents or (b) any
Default or Event of Default. This Amendment shall constitute a Loan Document.
     Section 2.4 Fees, Costs, and Expenses. Subject to and in accordance with
Section 3.4 of the Loan Agreement, the Borrowers agree to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, execution and delivery, and closing of this Amendment
and all related documentation, including the fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto.
     Section 2.5 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto as separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, when taken together, shall constitute
but one and the same agreement. A telecopy, pdf or similar electronic file of
any such executed counterpart shall be deemed valid and may be relied upon as an
original.
     Section 2.6 Effect; Ratification.

  (a)   Except as specifically set forth above, the Loan Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.     (b)   The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Loan Agreement or any other Loan
Document, nor constitute amendment of any provision of the Loan Agreement or any
other Loan Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended hereby.     (c)   Each
Borrower acknowledges and agrees that the amendments set forth herein are
effective solely for the purposes set forth herein and that the execution and
delivery by the Administrative Agent, Issuing Bank and the Required Lenders of
this Amendment shall not be deemed (i) except as expressly provided in this
Amendment, to be a consent to any amendment, waiver or modification of any term
or condition of the Loan Agreement or of any other Loan Document, (ii) to create
a course of dealing or otherwise obligate the Administrative Agent, Issuing Bank
or Lenders to forbear, waive, consent or execute similar amendments under the
same or similar circumstances in the future, or (iii) to amend, prejudice,
relinquish or impair any right of the Administrative Agent, Issuing Bank or
Lenders to receive any indemnity or similar payment from any Person or entity as
a result of any matter arising from or relating to this Amendment.

     Section 2.7 Reaffirmation. Each Borrower hereby acknowledges and reaffirms
all of its obligations and undertakings under each of the Loan Documents to
which it is a party and acknowledges and agrees that subsequent to, and after
taking account of the provisions of this Amendment, each such Loan Document is
and shall remain in full force and effect in accordance with the terms thereof.
     Section 2.8 No Oral Agreements. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     Section 2.9 GOVERNING LAW. THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
[Signature Pages Follow]
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first written above.

- 2 -



--------------------------------------------------------------------------------



 



            BORROWERS :

COOPER TIRE & RUBBER COMPANY
      By:   /s/ C. F. Nagy         Name:   C.F. Nagy         Title:   Assistant
Treasurer            By:   /s/ Bradley E. Hughes         Name:   Bradley E.
Hughes         Title:   Vice President & Chief Financial Officer        MAX-TRAC
TIRE CO., INC.
      By:   /s/ C. F. Nagy         Name:   C.F. Nagy         Title:   Assistant
Treasurer            By:   /s/ Donald P. Ingols         Name:   Donald P. Ingols
        Title:   Vice President        LENDERS :

BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Bank and a Lender
      By:   /s/ Charles Fairchild         Name:   Charles Fairchild        
Title:   Officer        PNC BANK, N.A., as a Lender
      By:   /s/ Thomas L. Humbyrd         Name:   Thomas L. Humbyrd        
Title:   Vice President        JP MORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Adam Endsley         Name:   Adam Endsley         Title:   Vice
President        FIFTH THIRD BANK, as a Lender
      By:   /s/ Brian Jelinski         Name:   Brian Jelinski         Title:  
Assistant Vice President        KEY BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Robert R. Conrad, Jr.         Name:   Robert R. Conrad, Jr.    
    Title:   Senior Vice President   

- 3 -